Citation Nr: 0405977	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-12 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

The propriety of the May 2002 rating action in correcting the 
service-connected combined disability rating.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1970 to 
August 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

The Board notes that the veteran's representative has argued 
that the RO's May 1976 rating decision, which reduced the 
evaluation for duodenal ulcers from 20 to 10 percent, 
contained clear and unmistakable error.  

This matter has not yet been adjudicated by the RO.  The 
issue is therefore referred to the RO for appropriate action.  



FINDING OF FACT

The May 2003 rating decision, which recorded the service-
connected combined rating as that of 20 percent disabling, 
was effectuated to correct an administrative error.  



CONCLUSION OF LAW

The correction of the service-connected combined rating to 
that of 20 percent was proper.  38 U.S.C.A. §§ 5107, 5112 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105(a), 3.500(b)(2)  
(2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Service connection for duodenal ulcer was granted in May 
1973.  The RO determined that a 20 percent evaluation was 
warranted.  

In February 1976, the RO reduced the evaluation for the 
service-connected duodenal ulcer to 10 percent, based on a 
contemporaneous examination which revealed improvement in the 
disability.  This reduction was made effective on May 1, 
1976.  The veteran was compensation benefits were 
appropriately reduced.  He did not appeal the February 1976 
rating decision.  

In August 2001, service connection for diabetes mellitus was 
granted.  This disability was rated as 10 percent disabling, 
effective on July 9, 2001.  The rating decision erroneously 
recorded that the service-connected duodenal ulcer was rated 
as 20 percent disabling.  This rating was noted to have been 
effective on August 12, 1972.  The combined service-connected 
disability evaluation was noted to be 30 percent, effective 
on July 9, 2001.  

A rating decision in February 2002 addressed the effective 
date of service connection for the service-connected diabetes 
mellitus.  The effective date was adjusted to be November 3, 
2000.  This rating decision also incorrectly reported the 
rating for the service-connected duodenal ulcer as 20 
percent.  

In a rating decision of February 2002, the RO adjudicated the 
issue of whether the August 2001 rating decision was clearly 
and unmistakably erroneous in carrying forward the rating for 
the service-connected duodenal ulcer as 20 percent.  

The RO pointed out that the evaluation carried forward should 
have been 10 percent.  The RO concluded that the August 2001 
rating decision contained clear and unmistakable error and 
should have been reversed or amended.  A "reduction" of the 
evaluation was proposed.  

In a March 2002 letter the RO explained to the veteran that 
the 20 percent evaluation had been erroneously reported and 
that an adjustment in his combined rating was proposed.  The 
veteran was advised that he could submit evidence and that he 
was entitled to a personal hearing.  The veteran did not 
submit evidence or argument in dispute of the proposed 
action.  

In May 2002, the RO informed the veteran that his 
compensation benefits at a combined 20 percent rate would be 
paid effective on August 1, 2002.  

In his May 2002 Notice of Disagreement, the veteran expressed 
his dissent with the RO's action.  He argued that the 
original February 1976 reduction was improper.  


II.  Analysis

Previous determinations which are final and binding are 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  The corrected decision 
will have the same effect as if it had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).  

The effective date of reduction of an erroneous award based 
solely on administrative error will be the date of last 
payment.  38 C.F.R. § 3.500(b)(2) (2003).  

In the instant case, the RO determined that an administrative 
error had occurred in that a 20 percent evaluation for the 
service-connected duodenal ulcer had been carried forward via 
the August 2001 rating action, when in fact it had been 
evaluated as 10 percent disabling since February 1976.  

The RO concluded that the August 2001 decision and the later 
February 2002 rating action contained clear and unmistakable 
error and undertook appropriate steps to correct the error.  
The resulted in an adjustment in the service-connected 
combined rating to 20 percent.  

The RO advised the veteran of this action as a "proposed 
reduction" and was instructed to submit evidence and 
argument showing why the correction should not be carried 
out.  He did not submit evidence that his evaluation should 
not be corrected.  

The RO announced the correct rating for the service-connected 
duodenal ulcer in May 2002 and informed him that 
corresponding adjustment of his compensation rate would be 
effective in August 2002.  

Based a review of the record, the Board finds that as the May 
2002 decision to correct the administrative error was proper.  
In addition, a basis has not been presented for finding that 
the higher level of compensation benefits based on the 
administrative error should be paid at a later date in this 
case.  

Finally, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

The record here reflects that the RO apprised the veteran 
about a "proposed reduction" and that he was given the 
opportunity to submit evidence or argument regarding this 
matter.  

However, the facts pertinent to this matter are not in 
dispute, and the law is dispositive.  Therefore, there is no 
evidence or information which could be obtained to 
substantiate the veteran's claim.  Where the law and not the 
facts are dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The May 2002 rating decision that corrected the service-
connected combined disability rating was proper.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



